Citation Nr: 0007341	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits for status post 
decompression via partial acromioplasty and distal clavicle 
excision and debridement of rotator cuff, left shoulder 
(minor) (left shoulder disorder), pursuant to the criteria of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1948, and from December 1950 to May 1952.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied entitlement to 
compensation benefits for a left shoulder disorder pursuant 
to the criteria of 38 U.S.C.A. § 1151.

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO for further development and adjudicative action in 
October 1997.

In June 1999 the RO affirmed the denial of entitlement to 
compensation benefits for a left shoulder disorder pursuant 
to the criteria of 38 U.S.C.A. § 1151.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to compensation benefits for a left 
shoulder disorder pursuant to the criteria of 38 U.S.C.A. 
§ 1151 is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits for a left 
shoulder disorder pursuant to the criteria of 38 U.S.C.A. 
§ 1151 is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A late June 1987 VA outpatient treatment report shows the 
veteran had fallen off a ladder one week before and was 
unable to raise his left shoulder.  He complained of pain.  
He was not to have left shoulder mobility.

A September 1992 VA outpatient treatment report shows the 
veteran had a probable rotator cuff tear on the left.

The veteran was hospitalized by VA in March 1993 for five 
days with an admission diagnosis of impingement of the left 
shoulder.  The hospital summary shows he was admitted for 
decompression and possible rotator cuff tear.  He reported he 
had had symptoms of several years duration.  He had night 
pain, pain with motion, and decreased strength.  He had 
failed a trial of physical therapy and steroids, and he had a 
positive arthrogram as part of his work-up.  

He was admitted to the Orthopedic Surgery Service where he 
underwent an uneventful left shoulder decompensation.  
Unfortunately, his rotator cuff was thought to be 
irreparable, and surgery consisted of just a partial 
acromionectomy and debridement of the frayed rotator cuff.  
His postoperative course was noted as completely 
uncomplicated.  The operative report shows despite their 
efforts to mobilize the rotator cuff, it was found to be 
irreparable and subsequently was debrided sharply.

A mid April 1993 VA medical record shows clinical inspection 
revealed poor strength in the left shoulder.

In early May 1993 left shoulder strength was noted as poor.  
The clinical assessment was good progress status post 
decompression osteotomy.

A VA outpatient treatment report dated toward late May 1993 
shows there was left shoulder edema of unknown etiology.  It 
was noted the veteran had lost a grade and a half of strength 
in left shoulder flexion and abduction with marked loss of 
functional use of the left upper extremity.

A late May 1993 VA outpatient treatment record shows the 
veteran reported that his left shoulder did not hurt.  It 
continued to be edematous and soft to palpation just around 
the acromion.  He was noted to have excellent follow through 
at home to maintain passive range of motion.  There was no 
improvement in strength.

A late May 1993 VA postoperative evaluation of the left 
shoulder shows that four weeks after his surgery the veteran 
developed some acute swelling, erythema, and pain in his left 
shoulder.  He underwent a diagnostic tap and was subsequently 
admitted for presumed septic bursitis.

An early June 1993 VA outpatient treatment report shows a VA 
physician felt that without a rotator cuff the veteran's 
humeral head sat superiorly in the glenohumeral joint.  Then 
when the deltoid started to contract into flexion or 
abduction the humeral head popped up more without the 
clavicle to stop it.  There was no increase in function or 
strength.

A mid June 1993 VA outpatient treatment report shows the 
veteran had no functional use of the left upper extremity.  A 
few days later it was noted the veteran had no functional 
improvement of the left upper extremity.

A late June 1993 VA outpatient treatment report shows the 
veteran had an electromyographic (EMG) study with results 
showing diffuse "old" peripheral neuropathies both 
proximally and distally in the left upper extremity.  The 
anterior deltoid was very atrophied but the EMG was seen 
clinically in terms of very weak (trace) left anterior 
deltoid, middle deltoid and lower traps.  


It did not appear that his nerves were currently degenerating 
in the left upper extremity.  He was to continue working on 
general strengthening of the left upper extremity.

A VA outpatient treatment report dated at the end of June 
1993 shows there was no functional improvement in the left 
upper extremity.

A VA treatment report dated toward late July 1993 shows the 
veteran related that "My shoulder just isn't any better."  
A clinical evaluation resulted in a conclusion that there was 
no increase in strength or function of the left shoulder.  
One day later it was noted there was no functional 
improvement in the left shoulder.

VA conducted a medical examination of the veteran in December 
1993.  The examiner noted by history that in March 1993 he 
had undergone repair of a rotator cuff tear of the left 
shoulder.  It was noted it had taken VA one year to diagnose 
this.  The shoulder basically fused and he was unable to lift 
his arm up over his head.  On examination he was unable to 
lift his left shoulder.  The pertinent diagnosis was post 
operative repair of rotary cuff tear with restricted range of 
motion and signs and symptoms as described.

An August 1995 medical report from the Lakewood Orthopedic 
Clinic shows the veteran presented for evaluation for a 
second opinion.  It was noted that in 1991 he started 
complaining of left shoulder pain.  He eventually sought the 
service of VA where at that time there was a question of 
impingement versus a rotator cuff tear.  

The veteran was placed on exercise for approximately three 
months, and after three months he was doing fine, according 
to the veteran.  Therefore they kept him on exercises for 
another three months.  During camping he experienced an 
increased amount of pain.  An arthrogram was positive for a 
rotator cuff tear.  He was therefore scheduled for surgery.


Apparently, at the time of surgery, through an open 
procedure, it was felt that the tear was too massive to 
repair, and therefore they performed what sounded like a 
debridement and a decompression.  The veteran stated that at 
that time he was told that the surgery would "make him no 
worse but probably better."  He stated that postoperatively 
he was not able to move his arm as much as he had 
preoperatively, although much of the pain was gone.  Within 
three months of the surgery he developed an infection and 
underwent irrigation and debridement through a separate 
anterior incision.

It was noted that currently the veteran did not have a lot of 
pain in the shoulder, but his main complaint was inability to 
move the arm and no associated strength with it.  Therefore 
it was difficult for him to use the arm since he had had a 
significant ulnar nerve injury on the contralateral side.  
Examination resulted in a clinical assessment of status post 
left rotator cuff debridement for a massive tear and 
subsequent irrigation and debridement for a postoperative 
infection.

The attendant examiner noted the veteran had some concerns 
regarding the treatment at VA.  The examiner noted that if he 
has a suspicion of a massive tear, he tells the patients 
preoperatively that the chance of pain relief is good, but 
how much range of motion and strength returns is very 
variable.  If a debridement is done, the chances of those two 
returning are very small.  Therefore he believed that this 
was not an unusual situation after a debridement of a rotator 
cuff.  The examiner noted that the veteran did not have the 
hinge effect of the rotator cuff, and when the deltoid fires, 
it give a cephalad displacement of the humeral head hitting 
on the undersurface of the acromion.  Most likely with the 
decompression, they decreased the fulcrum for elevation of 
the arm, which had resulted in the veteran's lack of range of 
motion.

The attendant examiner noted that in answer to a question of 
whether VA waited too long to fix it, according to what the 
veteran had conveyed to him, VA put him on a physical therapy 
program for three months and he came back at that time.  He 
was doing fine, so they put him on another three months.  He 
stated that it was almost a year or so before the rotator 
cuff was diagnosed as being torn.  
The examiner noted that typically he saw a patient back after 
an eight to twelve week rotator cuff strengthening program.  
If he were no better, then he considered diagnostics at that 
time.  However, with respect to the veteran, it sounded like 
he told them he was doing fine, and therefore he was sure 
this was why VA kept him on a rotator cuff strengthening 
program.  Therefore, the examiner did not see a significant 
problem with the line of care at this point in time.  

The veteran presented testimony before the undersigned travel 
Member of the Board at a hearing held at the RO in June 1997.  
A transcript of the testimony has been associated with the 
claims file.  He testified that his left shoulder problems 
had begun in 1982.  At that time VA diagnosed him with 
bursitis and treated him with injections.  He stated he was 
diagnosed with a rotary cuff tear in 1983, had his arm put in 
a sling, and given exercises to do.  He stated that at that 
time he had full range of motion.  He argued that as a result 
of VA surgery he had lost complete range of motion.  Also, 
about one month after the surgery, he developed infection and 
fluid was drawn.  

On file is a medical record from a private physician dated in 
July 1997.  The physician noted the veteran related that 
while he was in service in 1982 he was told he had a rotator 
cuff tear involving the left shoulder.  He continued to 
complain of pain and over the years to the military 
authorities but never received any final cure until 1993.  He 
reported having a left shoulder rotator cuff tear exploration 
by VA in late April 1993.  At that time the surgeons found no 
repairable tissue and consequently a shoulder rotator cuff 
repair could not be accomplished.  

The veteran stated that he had a shoulder arthrogram seven 
months prior to that surgery, but the surgery was delayed for 
reasons that were not explained.  The examiner noted that the 
diagnosis of rotator cuff tear and the appropriate care was 
not handled in a timely manner and felt that he was left with 
an irreparable condition in his left shoulder identified at 
the time of his surgery in April 1993.  The veteran wanted 
the examiner to review the medical notes of another 
physician.  Examination of the left shoulder concluded in a 
diagnosis of chronic left shoulder rotator cuff tear.

The physician recorded it was impossible for him to say 
whether or not the veteran would have had a repairable 
rotator cuff tear situation when the initial diagnosis of 
rotator cuff tear was made in 1982.  He noted it would seem 
evident, however, that the possibilities of rotator cuff 
repair would not have been better in 1982 than in 1993.  It 
was also impossible for the private physician to say whether 
or nor there was deterioration in the repairable nature of 
the veteran's left shoulder rotator cuff from the time the 
shoulder arthrogram was performed seven months prior to his 
surgery until the surgery of April 22, 1993.

VA conducted a medical examination of the veteran in May 
1998.  He reported that his left shoulder began to have 
symptoms during the 1980's as a result of several repetitive 
type injuries.  He then reported that he had one significant 
injury in 1992 when he was turning the heavy steering wheel 
of his car, while camping.  He had an increase in his left 
shoulder pain.  He was eventually evaluated at the orthopedic 
department at VA.  A September 1992 arthrogram disclosed a 
large rotator cuff tear.  In March 1993 he was taken to the 
operating room for left shoulder surgery, including an 
acromioplasty, distal clavicle excision and debridement of an 
irreparable massive rotator cuff tear.  The cuff was 
irreparable.

The operative report was reviewed by the current VA examiner 
six weeks later.  The veteran developed what was thought to 
be an infection.  He was taken back to the operating room for 
irrigation and debridement.  No bacteria cultures were ever 
positive.  He was treated with a short course of antibiotics 
and this swelling and pain that they thought to be an 
infection eventually subsided.  He then went through therapy 
which did not help him very much.  He continued to have 
problems to the present.  The problems were that basically he 
had no ability to actively move the shoulder to any great 
extent.  He denied any pain.  He reported no fatigability in 
the shoulder because he basically did not use it at this 
point.  He reported alot of weakness, particularly trying to 
raise the arm.  He reported that his elbow and wrist on the 
left side work well.

Examination concluded in findings of status post attempted 
repair of massive left shoulder rotator cuff tear, which was 
irreparable with subsequent persistent atrophy, weakness and 
range of motion loss.  The examiner noted it would be his 
opinion that the veteran's left shoulder disorder did not 
undergo a permanent increase in severity as a result of the 
March 1993 surgery.  It was also his opinion that it was not 
likely that the shoulder surgery resulted in the permanent 
increase in the severity of the left shoulder disorder.

The examiner noted that he stated this because it was routine 
in cases of irreparable massive rotator cuff tears that 
patients continue to have restricted motion and difficulty 
raising the arm.  What the veteran was experiencing, i.e., 
his restriction in motion, his incoordination and difficulty 
raising the arm, was par for the course in cases of 
irreparable rotator cuff disease and the surgery did not 
increase his disorder in any way.  The examiner noted that in 
his opinion, this disorder would have been equal and his loss 
of motion and weakness equal whether he had undergone the 
surgery or not.


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.  Formerly, 
38 U.S.C.A. § 1151 provided that "[w]here any veteran 
suffers an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991 the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.


Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Although 
claims for 38 U.S.C.A. § 1151 benefits are not based upon 
actual service connection, there are similarities in their 
adjudication, including the requirement for a well grounded 
claim.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) (holding 
that a veteran must submit evidence sufficient to well ground 
a claim for benefits under 38 U.S.C.A. § 1151); Contreras v. 
Brown, 5 Vet. App. 492, 495 (1993).

Where the determination involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded; if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
see Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine is resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

A review of the record indicates that the development 
requested by the Board in its October 1997 remand has been 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA treatment records 
pertaining to the veteran, and by letter dated in November 
1997, the RO afforded him the opportunity to identify 
additional treatment records which were pertinent to his 
claim.  Additional VA and non-VA medical treatment records 
were obtained and associated with the claims file.

The RO scheduled (and the veteran attended) a VA examination 
in May 1998.  The examination was thorough and responsive to 
all the Board's October 1997  remand questions, and the 
examination report indicates that the claims folder was 
reviewed by the examiner in conjunction with his examination 
of the veteran.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The examiner provided the critical opinion requested by the 
Board in its October 1997 remand directive.  Thus, the Board 
finds that the development completed in this case is in full 
compliance with the Board's remand instructions.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Stegall, supra.

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  

However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed nearly four years 
before October 1997 (December 1993), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  VAOPGCPREC 40-97.

As to the claim for compensation benefits for a left shoulder 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151, the 
Board notes that under the law, in the context of this issue 
on appeal, where it is determined that there is disability 
resulting from VA treatment, compensation will be payable in 
the same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for a left 
shoulder disorder must be denied as not well grounded.

In the case at hand, there is no medical evidence indicating 
that the veteran developed additional disability of his left 
shoulder as the result of VA hospitalization, medical 
examination, or treatment.  There are no medical opinions in 
VA or private medical records linking a left shoulder 
disorder to VA hospitalization, medical examination or 
treatment.


The Board finds that the conclusion of the May 1998 VA 
examiner constitutes competent medical evidence that 
discounts any association between the veteran's left shoulder 
symptomatology and his VA hospitalization in March 1993, 
examination and treatment thereafter.  More specifically, the 
VA examiner clearly expressed his conclusion that the March 
1993 surgery did not result in permanent increase in the 
severity of the veteran's preexisting left shoulder disorder.

The VA examiner elaborated on his opinion in pointing out 
that it was routine in cases of irreparable massive rotator 
cuff tears that patients continue to have restricted motion 
and difficulty rasing the arm.  The examiner specified that 
what the veteran was experiencing, restriction in motion, 
incoordination and difficulty rasing the arm was par for the 
course and that VA surgery did not increase the left shoulder 
disorder in any way.

Opinions from private medical professionals of record are of 
no value to the veteran in his claim.  The private medical 
professionals clearly had no criticisms of VA's treatment of 
the veteran's left shoulder to encompass the March 1993 
surgery, and post surgical examination and treatment.  
Returning to the May 1998 VA medical opinion, it is of 
particular interest to note that this medical professional 
concluded that the veteran's left shoulder disorder would be 
the same whether or not he had undergone the March 1993 
surgery.

Further, the Board notes that the entire evidentiary record 
is devoid of any competent medical opinion finding that the 
veteran incurred additional disability of his left shoulder 
as the result of VA surgery, examination, or treatment.  In 
effect, the competent medical evidence of record does not 
provide a nexus between VA medical attention of any kind 
encompassing surgery, examination, and treatment and the 
veteran's currently diagnosed left shoulder disorder.  
Mattern v. West, 12 Vet. App. 222, 228-229 (1999).

The veteran has contended that it was definitely the VA 
treatment of his left shoulder, to include the March 1993 
surgery, examination, and treatment pertaining thereto that 
caused a worsening of his pre-VA treatment left shoulder 
symptomatology.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's left shoulder is related to VA hospitalization, 
medical or surgical treatment, or examinations.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the VA 
hospitalization, medical or surgical treatment, or 
examinations caused or contributed to the veteran's left 
shoulder symptomatology requires competent medical evidence.  
In the absence of competent medical evidence linking the 
veteran's left shoulder disorder to VA hospitalization, 
medical or surgical treatment, or examinations, the Board 
must deny the veteran's claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
compensation for a left shoulder disorder pursuant to the 
criteria of 38 U.S.C.A. § 1151 prior to the submission of a 
well grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for a 
left shoulder disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  

In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Entitlement to compensation benefits for a left shoulder 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

